Van Nostran, J.
There being no statutory authority, a municipality may not require, by ordinance, that a park district, organized and existing under Section 1545.01 et seq., Revised Code, and being a political subdivision of the state of Ohio, collect and remit to the municipality an excise tax upon fees collected by the park district.
Judgment affirmed.
Taft, C. J., Zimmerman, Matthias and O’Neill, JJ., concur.
Herbert and Schneider, JJ., dissent.
Van Nostran, J., of the Fifth Appellate District, sitting for Brown, J.
39183. McBennett, appellee v. Piskur, appellant. Appeal from the Court of Appeals for Lorain County. Brown, J.
1. Where in an action for money damages the answer pleads a release and the reply alleges facts which, if true, constitute both fraud in the inducement and fraud in the execution, the action of the trial court in hearing the evidence relative to the validity of the release on a preliminary basis is approved.
2. If in such case, on preliminary inquiry the trial court determines that there is no credible evidence of fraud in the execution or that the claim of fraud in the execution of the release is not a substantial, bona fide claim upon the validity of which reasonable minds could differ under all the circumstances, that issue may be withdrawn from the jury.
Judgment reversed.
Taft, C. J., Matthias, O’Neill, Herbert and Schneider, JJ., concur.
Zimmerman, J., concurs in the judgment only.